Citation Nr: 1812219	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right knee disorder.  

(A separate decision will be issued to the Veteran regarding an apportionment claim.)


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1970 to August 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2014 and March 2016, the Board remanded the case to the RO for further development and adjudicative action.

In a letter in November 2017, the Veteran's former attorney indicated that she was withdrawing from representing the Veteran.  The file shows that the Veteran was informed of this withdrawal and it appears that he may have requested it, as no objection was communicated or a desire for new representation.  As a result, the Veteran is currently unrepresented for purposes of this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a left shoulder disability, a back disability, and a right knee disability.  

In February 2014, the Board remanded the Veteran's right knee claim for a VA examination.  The Board specifically requested that the VA examiner opine whether the Veteran's right knee condition clearly and unmistakably preexisted his service and if so, whether it was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The November 2014 VA examiner concluded that the Veteran's right knee injury clearly and unmistakably preexisted service and there was not clear and unmistakable evidence that it was aggravated beyond the normal progression of the disease by service.  However, the Board specifically asked whether any preexisting injury was clearly and unmistakably not aggravated by service.  As the VA examiner failed to address this question, the Board remanded the claim for an addendum opinion.  Yet the March 2016 VA examiner's opinion fails to address this question.  Instead, the VA examiner explained that the service records do not document an aggravation of the preexisting right knee condition beyond the normal progression of the disease.  This addendum fails to answer the Board's question and a new opinion is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

Further, preliminarily, the Board is not persuaded by the November 2014 VA examiner's opinion that the Veteran's right knee condition clearly and unmistakably preexisted service.  The Veteran's service treatment records (STRs) indicate that he complained of a trick or locked knee on his enlistment report of medical history in November 1970.  However, the enlistment examination noted that the Veteran's right knee was normal and he was qualified for enlistment.  The November 2014 VA examiner's opinion offers no analysis supporting the conclusion that there is clear and unmistakable evidence that the Veteran's right knee disability preexisted service, and in fact, the VA examiner noted that the Veteran's entrance examination recorded that the right knee was normal.  Thus, sufficient rationale explaining the VA examiner's opinion has not been provided.  

As for the Veteran's claims for entitlement to service connection for a back disability and a left shoulder disability, the Board requested in the March 2016 that the VA examiner discuss the evidence of record indicating a continuity of symptomatology since discharge from service.  Specifically, the Board requested that the VA examiner address the statements from the Veteran's sister's indicating that the Veteran experienced pain in the early 1970s after he returned from service.  The March 2016 VA examiner noted the statements, but then opined that they do not "show demonstrate that fact that his separation physical was normal," and that he had no chronic or ongoing treatment for his right knee.  By pointing out that the Veteran's separation physical was normal, the VA examiner did not adequately address the lay statements indicating continuing symptomatology after service.  Further, his opinion states that there was no right knee condition, which fails to answer whether there was a back or left shoulder condition, especially in light of the Board's instructions to address the lay evidence of continuity.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by a new VA examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed left shoulder, back, and right knee disabilities.  Any and all studies, tests, and evaluations that are deemed necessary by the VA examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records, including review of the August 2008 lay statements, the November 2014 VA examiner's opinion, the March 2016 remand, the March 2016 VA examiner's opinion, and this remand.  The examiner should then:

(a)  Provide a specific diagnosis for any current left shoulder, back, or right knee disabilities.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed current left shoulder or back disability originated during, or is etiologically related to, active duty service.  The VA examiner should specifically address the lay evidence from the Veteran and his relatives which indicates that the Veteran has experienced a continuity of symptomatology since discharge from service.  In particular, please address the August 2008 statements from the Veteran's sisters who note their observations of the Veteran's complaint of pain in the early 1970s.  

Moreover, please support the opinion with a detailed explanation that addresses not only the lay evidence from the Veteran and his sisters, but also discusses why or why not the in-service motor-vehicle accident did not cause the current left shoulder and/or lower back disability. 

(c)  Provide an opinion as to whether any right knee disability clearly and unmistakably preexisted the Veteran's entrance into service.  If the VA examiner finds the Veteran had a right knee disability that clearly and unmistakably preexisted, the VA examiner should specifically address the November 1970 report of medical examination which indicated that the Veteran's right knee was normal. 

I.  If preexisting, was the preexisting right knee disability clearly and unmistakably not worsened beyond the natural progression of the disability during (not aggravated by) active service, to include the in-service evidence the Veteran experienced problems with his trick knee in July 1971 and the lay reports of an in-service motor-vehicle accident.  

II.  If the right knee disability is not found to have clearly and unmistakably preexisted service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed current right knee disability originated during, or is etiologically related to, active duty service.  The VA examiner should specifically discuss the evidence the Veteran experienced problems with his trick knee in July 1971 and his lay reports of a motor-vehicle accident.  

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

